Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:                 

                 The prior art taken alone or in combination neither discloses nor makes obvious the instant processes of claims 21, 32, and 37 as recited below:

21. A method of forming a field effect transistor, the method comprising: providing a plurality of fins on a substrate, each fin comprising an upper fin portion and a lower fin portion, the upper fin portion having sidewall spacers thereon; depositing a dielectric layer on and around the plurality of fins, the dielectric layer contacting the lower fin portions and the sidewall spacers on the upper fin portions of each of the plurality of fins; and oxidizing the lower fin portions of the plurality of fins through the dielectric layer to form a plurality of remaining fin portions such that the plurality of remaining fin portions are isolated from the substrate by an oxide.


32. A method of forming a field effect transistor, the method comprising: forming a hardmask pattern over a substrate; etching a first distance into the substrate to form a plurality of upper fin portions; forming sidewall spacers on each of the plurality of upper fin portions; subsequent to forming the sidewall spacers, etching a second distance into the substrate to form a plurality of lower fin portions thereby forming a plurality of fins corresponding to the hardmask pattern, each of the plurality of fins comprising an upper fin portion and a lower fin portion; depositing a dielectric layer on and around the plurality of fins, the dielectric layer contacting the lower fin portions and the sidewall spacers on the upper fin portions of each of the plurality of fins; and oxidizing the lower fin portions of the plurality of fins through the dielectric layer to form a plurality of remaining fin portions such that each of the plurality of remaining fin portions is isolated from the substrate by an oxide.

37.   A method of forming a field effect transistor, the method comprising: one of (i) growing semiconductor material on a substrate or (ii) depositing semiconductor material on the substrate; forming a hardmask pattern over the semiconductor material; etching a first distance into the semiconductor material to form a plurality of upper fin portions; forming sidewall spacers on each of the plurality of upper fin portions; subsequent to forming the sidewall spacers, etching a second distance into the semiconductor material to form a plurality of lower fin portions thereby forming a plurality of fins corresponding to the hardmask pattern, each of the plurality of fins comprising an upper fin portion and a lower fin portion; depositing a dielectric layer on and around the plurality of fins, the dielectric layer contacting the lower fin portions and the sidewall spacers on the upper fin portions of each of the plurality of fins; and oxidizing the lower fin portions of the plurality of fins through the dielectric layer to form a plurality of remaining fin portions such that each of the plurality of remaining fin portions is isolated from the substrate by an oxide.





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814